Title: To Thomas Jefferson from John Armstrong of New York, 3 August 1804
From: Armstrong, John (of New York)
To: Jefferson, Thomas


               
                  Sir,
                  New York 3d. August 1804.
               
               I returned to this City with my family on the 1st. when I had the honor of receiving your letters of the 11th. & 20th. of July with their enclosures. Your directions with regard to these, shall be punctually obeyed.
               I have now reason to believe that my sailing will be somewhat delayed. The ship is partially loading on freight and some additional cargo is wanted. I have however received the assurances of the owners that even this cause, should it continue to exist, shall not be permitted to detain her beyond the 12th.
               There are letters in town from Mr. Livingston which mention the beginning of August as the time at which he meant to leave Paris. Should he adhere to this arrangement, the difference between his departure & my arrival will after all, be much less than we had counted upon.
               You will be pleased to accept my most grateful thanks for your good wishes, and assurances of the very high respect & consideration 
               With which, I have the honor to be, Sir, Your Most Obedient & Very humble Servant
               
                  John Armstrong.
               
            